Dowling, J. (dissenting in part):
I dissent from the dismissal of the complaints herein and from the reversal of the finding that the defendant was guilty of negligence. I believe, however, that the judgments appealed from should be reversed and a new trial ordered, with costs to appellant to abide the event, on the ground that reversible error was committed in allowing proof of the damage sustained by *592Mary Queeney by reason of the fall upon her of part of the ceiling, such damage not being within the allegations of the complaints.
Judgments reversed, with costs, and complaints dismissed, with costs.